Exhibit 10.1

EMPLOYMENT AGREEMENT

This AGREEMENT is effective June 18, 2015 (the “Effective Date”) between Glacier
Bancorp, Inc., (“Company”), Glacier Bank (“Bank”) and Randall Chesler
(“Executive”).

RECITALS

 

A. Bank is a wholly owned subsidiary of the Company. Bank desires to retain
Executive initially as its President and subsequently as its Chief Executive
Officer on the terms and conditions set forth in this Agreement.

 

B. The Company desires to retain Executive as its President and Chief Executive
Officer on the terms and conditions set forth in this Agreement.

 

C. Executive desires to be employed by the Bank and the Company on the terms and
conditions set forth in this Agreement.

AGREEMENT

 

1. Employment. The Bank and the Company agree to employ Executive in the
positions identified below and on the terms and conditions set forth in this
Agreement and Executive accepts employment by the Bank and the Company in the
positions set forth below and on the terms and conditions set forth in this
Agreement.

 

  A. Employment as President of Bank. Beginning on August 1, 2015, Executive
will be employed as President of the Bank. Executive’s employment as President
of the Bank shall begin on the Effective Date of this Agreement and continue
until the expiration of the Term, unless earlier terminated pursuant to other
terms of this Agreement.

 

  (1) Duties as President of Bank. While employed as President of the Bank,
Executive will faithfully and diligently perform Executive’s assigned duties,
which include but are not limited to the following:

 

  (a) Bank Performance. Executive will be responsible for all aspects of the
Bank’s performance, including without limitation, directing that daily
operational and managerial matters are performed in a manner consistent with the
Bank’s and the Company’s policies.

 

  (b) Development and Preservation of Business. Executive will be responsible
for the development and preservation of banking relationships and other business
development efforts (including appropriate civic and community activities) of
the Bank.



--------------------------------------------------------------------------------

  (c) Report to Company CEO. Executive will report directly to the Chief
Executive Officer of the Company. The Chief Executive Officer of the Company
may, from time to time, modify Executive’s title or add, delete, or modify
Executive’s performance responsibilities to accommodate management succession,
as well as any other management objectives of the Bank or of the Company.
Executive will assume any additional positions, duties and responsibilities as
may reasonably be requested of Executive with or without additional
compensation, as appropriate and consistent with Sections 1.A.(1)(a) and
1.A.(1)(b) of this Agreement.

 

  B. Employment as Chief Executive Officer of Bank and President and Chief
Executive Officer of Company. Beginning on January 1, 2017, in addition to being
employed as President of the Bank, Executive shall also be employed as the
Bank’s Chief Executive Officer and the Company’s President and Chief Executive
Officer. Executive’s employment as Chief Executive Officer of the Bank and
President and Chief Executive Officer of the Company shall continue until the
expiration of the Term, unless earlier terminated pursuant to other terms of
this Agreement.

 

  (1) Duties as Chief Executive Officer of Bank and President and Chief
Executive Officer of Company. While employed as Chief Executive Officer of the
Bank and President and Chief Executive Officer of the Company, in addition to
performing the duties as President of the Bank as set forth in Section 1.A(1),
above, Executive will also faithfully and diligently perform Executive’s
assigned duties, which include but are not limited to the following:

 

  (a) Company Performance. Executive will be responsible for all aspects of the
Company’s and Bank’s performance, including without limitation, directing that
daily operational and managerial matters are performed in a manner consistent
with the Company’s policies.

 

  (b) Development and Preservation of Business. Executive will be responsible
for the development and preservation of banking relationships, investor
relationships and other business development efforts (including appropriate
civic and community activities) of the Bank and the Company.

 

  (c)

Report to Board. Executive will report directly to the Company’s board of
directors. The Company’s board of directors may, from time to time, modify
Executive’s title or add, delete, or modify Executive’s performance
responsibilities to accommodate management succession, as well as any other
management objectives of the Bank or the Company. Executive

 

2



--------------------------------------------------------------------------------

  will assume any additional positions, duties and responsibilities as may
reasonably be requested of Executive with or without additional compensation, as
appropriate and consistent with Sections 1.B(1)(a) and 1.B(1)(b) of this
Agreement.

 

  C. Bank Board. During the Term of this Agreement, Executive will serve as a
director of the Bank.

 

  D. Company Board. Beginning with the election of the Company’s board of
directors in 2016, the Company will use its best efforts to nominate and
recommend Executive for election to the Company’s board of directors. If
elected, Executive will serve as a director of the Company.

 

2. Term. The term of this Agreement begins on August 1, 2015 (the “Start Date”)
and shall terminate at midnight on December 31, 2017 (“Term”). Following
expiration of the Term and subject to and conditioned upon approval of the
Company’s and the Bank’s board of directors, the Company and the Bank may
continue to employ Executive pursuant to subsequent one (1) year employment
agreements to be entered into between the Company, the Bank and Executive. If
the Company and the Bank elect not to renew Executive’s employment at the
expiration of the Term, the Company and the Bank shall provide Executive with
notice that Executive’s employment will not be renewed on or before October 1,
2017.

 

3. Extent of Services. Executive will devote all of Executive’s working time,
attention and skill to the duties and responsibilities set forth in Sections
1.A(1), 1.B(1), 1.C and 1.D, as applicable from time to time. To the extent that
such activities do not interfere with Executive’s duties under Sections 1.A(1),
1.B(1), 1.C and 1.D, Executive may participate in other businesses as a passive
investor, but (a) Executive may not actively participate in the operation or
management of those businesses, and (b) Executive may not, without the Company’s
prior written consent, make or maintain any investment in a business with which
the Company, the Bank or any of their subsidiaries or divisions has an existing
competitive or commercial relationship. Additionally, to the extent that such
activities do not interfere with Executive’s duties under Sections 1.A(1),
1.B(1), 1.C and 1.D, Executive may serve on the board of directors of one or
more non-profit organizations or for-profit organizations, provided that
Executive shall be prohibited from serving on the board of directors of any
financial institutions, banks, bank holding companies or companies with which
the Company, the Bank or any of their subsidiaries or divisions has an existing
competitive or commercial relationship.

 

4. Salary. During the Term of this Agreement, Executive shall receive the
following salary:

 

  A. Salary while employed as President of the Bank. During Executive’s
employment as President of the Bank, specifically, for the period of time from
August 1, 2015 through December 31, 2016, Executive will receive an annual
salary of $400,000.00.

 

3



--------------------------------------------------------------------------------

  B. Salary while employed as President and CEO of Bank and Company. During
Executive’s employment as President and Chief Executive Officer of the Bank and
the Company, specifically, for the period of time from January 1, 2017 through
December 31, 2017, Executive’s annual salary will be determined by the Company’s
board of directors based on then current market data for chief executive
officers of comparable financial institutions of the Company, the Company’s
total assets, Executive’s job performance, the Company’s performance and any
other relevant factors as determined by the Company’s board of directors;
provided, however, that Executive’s annual salary for calendar year 2017 shall
not be less than the greater of $631,000.00 or the 35th percentile of the then
current base salary for chief executive officers of a custom peer group of the
Company to be developed by the Company’s Compensation Committee.

 

  C. Payment of Base Salary. Executive’s annual salary shall be paid in
accordance with the Company’s regular payroll schedule. Executive’s annual
salary shall be prorated during any partial calendar year which this Agreement
is in effect.

 

5. Cash Incentive for 2015. Provided that Executive remains employed by the Bank
and the Company as of February 15, 2016, the Company shall pay Executive a cash
incentive payment for 2015 (to be paid on February 15, 2016) in the amount of
$200,000, less any applicable payroll taxes and withholdings. This cash
incentive shall be in lieu of and Executive shall not be entitled to any
additional cash incentives for 2015 under the Glacier Bancorp, Inc. 2015 Short
Term Incentive Plan. If Executive’s employment with the Bank or the Company is
terminated for any reason prior to February 15, 2016, this cash incentive shall
be forfeited and of no force or effect.

 

6. Short Term Incentive Plan. Beginning on January 1, 2016, Executive shall be
eligible to participate in the Glacier Bancorp, Inc. 2015 Short Term Incentive
Plan (“STIP”). Executive shall be eligible for cash incentives pursuant to the
STIP based on the Company meeting certain financial goals (i.e. Threshold,
Target and Max) set by the Company’s board of directors at the following levels:

 

Calendar Year

   Cash Incentive Opportunity as a Percentage of Salary        Threshold    
Target     Max  

2016

     0 %      50 %      75 % 

2017

     0 %      60 %      90 % 

All STIP cash incentives shall be awarded and paid in accordance with and
subject to the Company’s STIP plan documents, as adopted and amended from time
to time by the Company’s board of directors. Executive acknowledges having been
provided a copy of the Company’s STIP plan documents prior to entering into this
Agreement.

 

7. Restricted Stock Award for 2015.

 

  A.

Award. Provided that Executive remains employed by the Bank and the Company as
of February 15, 2016, the Company shall award Executive a restricted stock award
under the Glacier Bancorp, Inc. 2015 Stock Incentive Plan

 

4



--------------------------------------------------------------------------------

  for calendar year 2015 (to be awarded on February 15, 2016) in the amount of
$200,000 (the “2015 Restricted Stock Award”). If Executive’s employment with the
Bank or the Company is terminated for any reason prior to February 15, 2016, the
2015 Restricted Stock Award shall be forfeited and of no force or effect. The
2015 Restricted Stock Award may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by will of by the laws of
descent or distribution.

 

  B. Vesting and Forfeiture of 2015 Restricted Stock Award. The 2015 Restricted
Stock Award shall vest ratably over three years as follows:

One-third (1/3) shall vest on February 15, 2017;

One-third (1/3) shall vest on February 15, 2018; and

One-third (1/3) shall vest on February 15, 2019.

In the event Executive’s employment with the Company is terminated for any
reason whatsoever prior to February 15, 2019, except for termination as a result
of retirement, death or disability, any unvested portion of the 2015 Restricted
Stock Award will immediately be forfeited. In the event of Executive’s
retirement, Executive becoming disabled (as defined in Appendix A of the Glacier
Bancorp, Inc. 2015 Stock Incentive Plan) or Executive’s death, any unvested
shares of the 2015 Restricted Stock Award will vest immediately. For purposes of
this provision, retirement is defined as meeting the “Rule of 80”. The “Rule of
80” is computed using Executive’s years of employment with the Bank and/or
Company plus the Executive’s age on their last day of employment. If this number
is equal to or greater than 80, the Executive’s unvested shares will vest
immediately on retirement.

 

  C. Terms of 2015 Restricted Stock Award. The 2015 Restricted Stock Award shall
be made in accordance with and shall be subject to all terms and conditions of
the Company’s LTIP (as defined below) plan documents, as adopted and amended
from time to time by the Company’s board of directors. Executive acknowledges
having been provided a copy of the Company’s LTIP plan documents prior to
entering into this Agreement.

 

8. Long Term Incentive Plan. Beginning on January 1, 2016, Executive shall be
eligible to participate in the Glacier Bancorp, Inc. 2015 Stock Incentive Plan
(“LTIP”). Executive shall be eligible for equity awards pursuant to the LTIP
based on the Company meeting certain financial goals (i.e. Threshold, Target and
Max) set by the Company’s board of directors at the following levels:

 

Calendar Year

   Equity Opportunity as a Percentage of Salary        Threshold     Target    
Max  

2016

     0 %      40 %      60 % 

2017

     0 %      50 %      75 % 

 

5



--------------------------------------------------------------------------------

All LTIP equity awards shall be made in accordance with and shall be subject to
all terms and conditions of the Company’s LTIP plan documents, as adopted and
amended from time to time by the Company’s board of directors. Executive
acknowledges having been provided a copy of the Company’s LTIP plan documents
prior to entering into this Agreement.

 

9. Equity Signing Bonus.

 

  A. Award. On the Start Date, the Company will award to Executive restricted
stock in the amount of $400,000.00 (the “Restricted Stock Signing Bonus”) under
the Company’s LTIP. The Restricted Stock Signing Bonus may not be sold, pledged,
assigned, hypothecated, transferred or disposed of in any manner other than by
will of by the laws of descent or distribution.

 

  B. Vesting and Forfeiture of Restricted Stock Signing Bonus. The Restricted
Stock Signing Bonus shall vest ratably over a period of four years as follows:

One-quarter (1/4) shall vest on August 1, 2016;

One-quarter (1/4) shall vest on August 1, 2017;

One-quarter (1/4) shall vest on August 1, 2018; and

One-quarter (1/4) shall vest on August 1, 2019;

In the event Executive’s employment with the Company is terminated for any
reason whatsoever prior to August 1, 2019, except for termination as a result of
retirement, death or disability, any unvested portion of the Restricted Stock
Signing Bonus will immediately be forfeited. In the event of Executive’s
retirement, Executive becoming disabled (as defined in Appendix A of the LTIP)
or Executive’s death, any unvested shares of the Restricted Stock Signing Bonus
will vest immediately. For purposes of this provision, retirement is defined as
meeting the “Rule of 80”. The “Rule of 80” is computed using Executive’s years
of employment with the Bank and/or Company plus the Executive’s age on their
last day of employment. If this number is equal to or greater than 80, the
Executive’s unvested shares will vest immediately on retirement.

 

  C. Terms of Restricted Stock Signing Bonus. The Restricted Stock Signing Bonus
shall be made in accordance with and shall be subject to all terms and
conditions of the Company’s LTIP plan documents, as adopted and amended from
time to time by the Company’s board of directors. Executive acknowledges having
been provided a copy of the Company’s LTIP plan documents prior to entering into
this Agreement.

 

10. Cash Signing Bonus. On the Company’s first payroll date after the Start
Date, the Company shall pay to Executive a cash signing bonus of $100,000.00,
less any applicable payroll taxes and withholdings.

 

11. Relocation Benefits. Executive shall be entitled to relocation benefits in
accordance with the Company’s Tier IV Employee Relocation Benefit program.

 

6



--------------------------------------------------------------------------------

12. Income Deferral. Executive will be eligible to participate in any program
available to the Company’s senior management for income deferral, for the
purpose of deferring receipt of any or all of the compensation Executive may
become entitled to under this Agreement.

 

13. Vacation and Benefits.

 

  A. Vacation and Holidays. Executive will accrue up to 160 hours of paid
vacation each year, which accrual shall occur ratably over the Company’s payroll
periods, in addition to all holidays observed by the Bank. Accrual of vacation
time shall be in accordance with the Company’s Employee Manual. Executive may
carry over, in the aggregate, up to 160 hours of unused vacation to a subsequent
year; provided, however, Executive may not accumulate in excess of 160 hours of
paid vacation at any given time (the “Cap”). Should Executive’s accumulation of
paid vacation reach the Cap of 160 hours, Executive will no longer accrue
additional paid vacation until Executive uses some of Executive’s accumulated
vacation time and Executive’s accumulated paid vacation balance drops below the
Cap. Each calendar year, Executive shall take at least five (5) consecutive days
of vacation.

 

  B. Benefits. Beginning on the Start Date, Executive will be entitled to
participate in any group life insurance, disability, medical, dental, health and
accident insurance plans, profit sharing and pension plans and in other employee
fringe benefit programs the Company may have in effect from time to time for its
similarly situated employees, in accordance with and subject to any policies
adopted by the Company’s board of directors with respect to the plans or
programs, including without limitation, any incentive or employee stock option
plan, deferred compensation plan, 401(k) plan, and Supplemental Executive
Retirement Plan (SERP). The Company through this Agreement does not obligate
itself to make any particular benefits available to its employees. The Company’s
change, modification, or termination of any of its benefits during the Term of
this Agreement shall not be a breach of this Agreement.

 

  C. Business Expenses. Subject to any applicable Company policies or the rules
and regulations of the Internal Revenue Service, the Company will reimburse
Executive for ordinary and necessary expenses which are consistent with past
practice at the Company (including, without limitation, travel, entertainment,
and similar expenses) and which are incurred in performing and promoting the
Bank’s and the Company’s business. Executive will present from time to time
itemized accounts of these expenses. Reimbursement will be made as soon as
practicable but no later than the last day of the calendar year following the
calendar year in which the expenses were incurred.

 

  D.

Directors and Officers Insurance; Indemnification. Executive will be covered by
the Company’s directors and officers liability insurance policy in effect from
time to time. To the extent permitted by the Company’s Bylaws and the Montana
Business Corporation Act, the Company will indemnify Executive in the event
Executive is a party or is threatened to be made a party to any threatened,
pending or

 

7



--------------------------------------------------------------------------------

  completed action, suit or proceeding, whether civil, criminal, administrative
or investigative, by reason of the fact that Executive is or was a director,
officer or employee of the Company.

 

14. Termination of Employment.

 

  A. Termination by the Company for Cause. If the Company and the Bank terminate
Executive’s employment for Cause (defined below) before the expiration of the
Term of this Agreement, the Company will pay Executive, within 10 business days
following the termination of employment, or on the next regularly scheduled pay
date, whichever is earlier, the salary earned and expenses reimbursable under
this Agreement incurred through the date of termination. Executive will have no
right to receive compensation or other benefits for any period after termination
under this Section 14.A.

 

  B. Termination by the Company without Cause or by Executive for Good Reason.
If the Company and the Bank terminate Executive’s employment without Cause
before the expiration of the Term of this Agreement, or Executive terminates
Executive’s employment for Good Reason (defined below)(other than for Good
Reason pursuant to Section 14.H(1)(e)) before the expiration of the Term of this
Agreement, the Company will pay Executive a payment equal to the base salary set
forth in Section 4, above, to which Executive would have been entitled for the
remainder of the Term of the Agreement if Executive’s employment had not
terminated. If Executive terminates his employment for Good Reason pursuant to
Section 14.H(1)(e), the Company will pay Executive a payment equal to two times
Executive’s base salary as President of the Bank as set forth Section 4.A,
above. Payment by the Company to Executive pursuant to this Section 14.B. is
conditioned upon Executive executing and not revoking a release of any and all
claims which Executive could assert against the Company and the Bank relating to
Executive’s employment or the termination of Executive’s employment in a form
acceptable to the Company. All payments made pursuant to this Section 14.B shall
be completed no later than March 15 of the calendar year following the calendar
year in which Executive’s employment terminates.

 

  C. Death or Disability. This Agreement terminates (1) if Executive dies or
(2) if Executive is unable to perform Executive’s duties and obligations under
this Agreement for a period of 90 consecutive days as a result of a physical or
mental disability arising at any time during the Term of this Agreement, unless
with reasonable accommodation Executive could continue to perform Executive’s
essential functions under this Agreement and making these accommodations would
not pose an undue hardship on the Company or result in a direct threat to the
health or safety of Executive or others (“Disability”). If termination occurs
under this Section 14.C, the Company shall pay Executive or Executive’s estate,
within 10 business days following Executive’s termination of employment, all
salary and benefits earned and expenses reimbursable through the date
Executive’s employment terminated. Neither Executive nor Executive’s estate will
have any right to receive compensation or other benefits for any period after
termination under this Section 14.C.

 

8



--------------------------------------------------------------------------------

  D. Termination Related to a Change in Control. The following provisions shall
survive the expiration of the Term of this Agreement and the termination of
Executive’s employment.

 

  (1) Termination by Company. If the Company, or its successor in interest by
merger, or its transferee in the event of a purchase in an assumption
transaction (for reasons other than Executive’s death, disability, or for Cause)
terminates Executive’s employment without Cause, as defined in Section 14.G:
(a) within three (3) years following a Change in Control (as defined below); or
(b) before a Change in Control but on or after the date that any party either
announces or is required by law to announce any prospective Change in Control
transaction and a Change in Control occurs within six months after the
termination, then Company will provide Executive with the payment and benefits
described in Section 14.D(3) below, provided that Executive executes a release
of any and all claims which Executive could assert against the Company or the
Bank relating to Executive’s employment or the termination of Executive’s
employment in a form acceptable to the Company.

 

  (2) Termination by Executive. If Executive terminates Executive’s employment
with Good Reason, as defined in Section 14.H, within three (3) years following a
Change in Control, the Company will provide Executive with the payment and
benefits described in Section 14.D(3) below, provided that Executive executes a
release of any and all claims which Executive could assert against the Company
or the Bank relating to Executive’s employment or the termination of Executive’s
employment in a form acceptable to the Company.

 

  (3)

Payments. If Section 14.D(1)(a) or Section 14.D(2) is triggered in accordance
with its terms, the Company will: (i) subject to Sections 14.E and 14.J below,
beginning within 30 days after Executive’s separation from service as defined by
Treasury Regulation § 1.409A-1(h) (“Separation from Service”), pay Executive in
36 substantially equal monthly installments in an overall amount equal to 2.99
times the Executive’s annual salary (determined as of the day before the date
Executive’s employment was terminated) and (ii) maintain and provide for 2.99
years following Executive’s termination, at no cost to Executive, the benefits
described in Section 13.B to which Executive is entitled (determined as of the
day before the date of such termination); but if Executive’s participation in
any such benefit is thereafter barred or not feasible, as determined by the
Company, or discontinued or materially reduced, the Company will arrange to
provide Executive with benefits substantially similar to those benefits or
reimburse Executive’s out-of-pocket expenses of obtaining benefits of
substantially similar type and

 

9



--------------------------------------------------------------------------------

  value. Subject to Sections 14.E and 14.J below, if Section 14.D(1)(b) is
triggered in accordance with its terms, beginning within 30 days after a Change
in Control, the Company will pay Executive in 36 substantially equal monthly
installments in an overall amount equal to 2.99 times the Executive’s annual
salary (determined on the day before the date Executive’s employment was
terminated).

 

  E. Limitations on Payments Related to Change in Control. The following apply
notwithstanding any other provision of this Agreement:

 

  (1) the total of the payments and benefits described in Section 14.D(3) will
be less than the amount that would cause them to be a “parachute payment” within
the meaning of Section 280G(b)(2)(A) of the Internal Revenue Code;

 

  (2) the payment and benefits described in Section 14.D(3) will be reduced by
any compensation (in the form of cash or other benefits) received by Executive
from the Company or its successor after the Change in Control and/or after
Executive’s termination of employment; and

 

  (3) Executive’s right to receive the payments and benefits described in
Section 14.D(3) terminates (i) immediately if before the Change in Control
transaction closes, Executive terminates Executive’s employment without Good
Reason, or the Company terminates Executive’s employment for Cause, or
(ii) three years after a Change of Control occurs.

 

  (4)

Notwithstanding anything to the contrary in this or any other agreement or plan,
including Section 14.E(1) of this Agreement, to the extent that any payment or
distribution of any type to or for the benefit of the Executive by the Company
(or by any affiliate of the Company, any person or entity who acquires ownership
or effective control of the Company or ownership of a substantial portion of the
Company’s assets (within the meaning of Section 280G of the “Code”, and the
regulations thereunder), or any affiliate of such person or entity, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (the “Total Payments”), is or will be subject to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then the
Total Payments shall be reduced (but not below zero) only if and to the extent
that a reduction in the Total Payments would result in the Executive retaining a
larger amount, on an after-tax basis (taking into account federal, state and
local income taxes and the Excise Tax), than if the Executive received the
entire amount of such Total Payments. Unless the Executive shall have given
prior written notice specifying a different order to the Company to effectuate
the foregoing, the Company shall reduce or eliminate the Total Payments, by
first reducing or eliminating the portion of the Total Payments which are not
payable in cash and then by reducing or

 

10



--------------------------------------------------------------------------------

  eliminating cash payments, in each case in reverse order beginning with
payments or benefits which are to be paid the farthest in time from the
Determination (as defined herein). Any notice given by the Executive pursuant to
the preceding sentence shall take precedence over the provisions of any other
plan, arrangement or agreement governing the Executive’s rights and entitlements
to any benefits or compensation.

The determination of whether the Total Payments shall be reduced as provided in
this Section and the amount of such reduction shall be made at the Company’s
expense by the Company’s independent auditors (the “Accounting Firm”). The
Accounting Firm shall provide its determination (the “Determination”), together
with detailed supporting calculations and documentation to the Company and the
Executive within ten (10) days of the last day of Executive’s employment. If the
Accounting Firm determines that no Excise Tax is payable by the Executive with
respect to the Total Payments, it shall furnish the Executive with an opinion
reasonably acceptable to the Executive that no Excise Tax will be imposed with
respect to any such payments and, absent manifest error, such Determination
shall be binding, final and conclusive upon the Company and the Executive. If
the Accounting Firm determines that an Excise Tax would be payable, the
Executive shall have the right to accept the Determination of the Accounting
Firm as to the extent of the reduction, if any, pursuant to this Section, or to
have such Determination reviewed by another accounting firm selected by the
Executive, at the expense of the Company, in which case the determination of
such second accounting firm shall be binding, final and conclusive upon the
Company and Executive.

 

  F. Return of Company and Bank Property. If and when Executive ceases, for any
reason, to be employed by the Company and the Bank, Executive must return to the
Company all keys, pass cards, identification cards, cell phones, blackberries or
other smart phones, tablets, electronic storage devices, company credit cards
and any other property of the Company and the Bank. At the same time, Executive
also must return to the Company and the Bank all originals and copies (whether
in memoranda, designs, devices, electronic storage devices, tapes, manuals, and
specifications) which constitute proprietary or confidential information or
material of the Company, the Bank or their subsidiaries or divisions. The
obligations in this paragraph include, without limitation, the return of
documents and other materials which may be in Executive’s desk at work, in
Executive’s car, in Executive’s place of residence, or in any other location
under Executive’s control.

 

  G. Cause. “Cause” means any one or more of the following:

 

  (1) Willful misfeasance or gross negligence in the performance of Executive’s
duties;

 

11



--------------------------------------------------------------------------------

  (2) Conviction of a crime in connection with Executive’s duties, conviction of
a felony or conviction of a crime of fraud, theft, conversion or dishonesty; or

 

  (3) Conduct demonstrably and significantly harmful to the Company or the Bank,
as reasonably determined on the advice of legal counsel of the Company’s board
of directors.

 

  H. Good Reason. Executive terminates employment for “Good Reason” if all four
of the following criteria are satisfied:

 

  (1) Any one or more of the following conditions (each a “Condition”) arises
without Executive’s consent:

 

  (a) The material reduction of Executive’s salary, unless the reduction is
generally applicable to substantially all Company employees (or employees of a
successor or controlling entity of the Company);

 

  (b) The material diminution in Executive’s authority or duties as they exist
on the date of this Agreement;

 

  (c) The material breach of this Agreement by the Company; or

 

  (d) A material relocation or transfer of Executive’s principal place of
employment to a location outside Flathead County, Montana;

 

  (e) The Company fails to make Executive Chief Executive Officer of the Bank
and President and Chief Executive Officer of the Company, in accordance with
Section 1.B of this Agreement, for any reason other than Executive’s death,
Disability (as defined in Section 14.C), or Executive’s termination for Cause;
and

 

  (2) Executive gives notice to the Company of the Condition within 90 days of
the initial existence of the Condition;

 

  (3) The Company fails to reasonably remedy the Condition within 30 days
following receipt of the notice described in Section 14.H(2) above; and

 

  (4) Executive terminates employment within 180 days following the initial
existence of the Condition.

 

  I. Change in Control. “Change in Control” means a change “in the ownership or
effective control” or “in the ownership of a substantial portion of the assets”
of the Company, within the meaning of Treas Reg. § 1.409A-3(i)(5).

 

  J.

Section 409A Compliance. Notwithstanding anything in this Agreement to the
contrary, if any amounts that become due under this Agreement on account of the

 

12



--------------------------------------------------------------------------------

  termination of Executive’s employment constitute “nonqualified deferred
compensation” within the meaning of Internal Revenue Code Section 409A, payment
of such amounts shall not commence until Executive incurs a Separation from
Service (as defined in Section 14.D(3)). If, at the time of Executive’s
Separation from Service under this Agreement, Executive is a “specified
employee” (under Internal Revenue Code Section 409A), any amount that
constitutes “nonqualified deferred compensation” within the meaning of Internal
Revenue Code Section 409A that becomes payable to Executive on account of
Executive’s Separation from Service (including any amounts payable pursuant to
the preceding sentence) will not be paid until after the end of the sixth
calendar month beginning after Executive’s Separation from Service (the “409A
Suspension Period”). Within 14 calendar days after the end of the 409A
Suspension Period, Executive shall be paid a lump sum payment in cash equal to
any payments delayed because of the preceding sentence, together with interest
on them for the period of delay at a rate not less than the average prime
interest rate published in the Wall Street Journal on any day chosen by the
Company during that period. Thereafter, Executive shall receive any remaining
payments as if there had not been an earlier delay.

 

15. Confidentiality. Executive will not, during the Term of this Agreement and
for a period of five years after Executive’s employment with the Bank or Company
has terminated, use for Executive’s own purposes or disclose to any other person
or entity any confidential business information concerning the Bank or Company
or their business operations, unless (1) the Bank or Company consents to the use
or disclosure of confidential information; (2) the use or disclosure is
consistent with Executive’s duties under this Agreement, or (3) disclosure is
required by law or court order. For purposes of this Agreement, confidential
business information includes, without limitation, trade secrets (as defined
under the Montana Uniform Trade Secrets Act, Montana Code § 30-14-402), customer
information, various confidential information on investment management
practices, marketing plans, pricing structure and technology of either the Bank
or Company. Executive will also treat the terms of this Agreement as
confidential business information.

 

16. Noncompetition. During the Term and the terms of any extensions or renewals
of this Agreement and for a period of three years after Executive’s employment
with the Bank or Company has terminated, unless such termination is the result
of the Bank’s and the Company’s election not to renew Executive’s employment,
Executive will not, directly or indirectly, as a shareholder, director, officer,
employee, proprietor, partner, member, agent, consultant, lessor, creditor or
otherwise

 

  A. provide management, supervisory or other similar services to any person or
entity conducting a banking or lending business in counties in which the Bank or
Company or a subsidiary or division of the Bank or the Company had a branch or
office during the term of this Agreement;

 

13



--------------------------------------------------------------------------------

  B. persuade or entice, or attempt to persuade or entice any employee of the
Bank, the Company or a subsidiary or division of the Bank or the Company to
terminate his/her employment with the Bank, the Company or a subsidiary of the
Company;

 

  C. persuade or entice or attempt to persuade or entice any person or entity
with whom Executive had pre-termination communications to change, terminate,
cancel, rescind or revoke its banking or contractual relationships with the
Bank, Company or a subsidiary or division of the Bank or the Company.

 

17. Enforcement.

 

  A. The Company, Bank and Executive stipulate that, in light of all of the
facts and circumstances of the relationship between Executive and the Company
and Bank, the agreements referred to in Sections 15 and 16 (including without
limitation their scope, duration and geographic extent) are fair and reasonably
necessary for the protection of the Company’s and Bank’s confidential
information, goodwill and other protectable interests. If a court of competent
jurisdiction should decline to enforce any of those covenants and agreements,
Executive, the Company and Bank request the court to reform these provisions to
restrict Executive’s use of confidential information and Executive’s ability to
compete with the Company or Bank to the maximum extent, in time, scope of
activities and geography, the court finds enforceable.

 

  B. Executive acknowledges the Bank and the Company will suffer immediate and
irreparable harm that will not be compensable by damages alone if Executive
repudiates or breaches any of the provisions of Sections 15 or 16 or threatens
or attempts to do so. For this reason, under these circumstances, the Company or
the Bank, in addition to and without limitation of any other rights, remedies or
damages available to it at law or in equity, will be entitled to obtain
temporary, preliminary and permanent injunctions in order to prevent or restrain
the breach, and neither the Company nor the Bank will be required to post a bond
as a condition for the granting of this relief.

 

18. Effect of Covenants. Executive specifically acknowledges the receipt of
adequate consideration for the covenants contained in Sections 15 and 16 and
that the Company and the Bank are entitled to require Executive to comply with
these Sections. These Sections will survive termination of this Agreement.
Executive represents that if Executive’s employment is terminated, whether
voluntarily or involuntarily, Executive has experience and capabilities
sufficient to enable Executive to obtain employment in areas which do not
violate this Agreement and that the Company’s or Bank’s enforcement of a remedy
by way of injunction will not prevent Executive from earning a livelihood.

 

19. Company Payment of Executive Legal Fees. The Company will reimburse
Executive for the reasonable legal fees incurred by Executive in reviewing and
finalizing this Agreement. Such reimbursement will be made within a reasonable
amount of time following Executive’s presentation of an invoice for the legal
fees to the Company.

 

14



--------------------------------------------------------------------------------

20. Jury Waiver. THE PARTIES TO THIS AGREEMENT HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF
EITHER PARTY OR ANY EXERCISE BY ANY PARTY OF THEIR RESPECTIVE RIGHTS UNDER THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS
AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS AGREEMENT WAS
FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).

 

21. Miscellaneous Provisions.

 

  A. Entire Agreement. This Agreement constitutes the entire understanding and
agreement between the parties concerning its subject matter and supersedes all
prior agreements, correspondence, representations, or understandings between the
parties relating to its subject matter.

 

  B. Binding Effect. This Agreement will bind and inure to the benefit of the
Company and its subsidiaries and their successors and assigns. Subject to the
limitation on assignment set forth in Section 20.E, this Agreement will bind and
inure to the benefit of Executive and Executive’s heirs, legal representatives,
successors and assigns.

 

  C. Litigation Expenses. In the event of any dispute or legal or equitable
action arising from this Agreement, the prevailing party shall be entitled to
all of its out-of-pocket expenses and costs including, without limitation,
reasonable attorneys’ fees and costs.

 

  D. Waiver. The failure of any party to insist upon strict performance of any
of the terms and provisions of this Agreement shall not be construed as a waiver
or relinquishment of any such terms or conditions or of any other term or
condition and the same shall be and remain in full force and effect. Any waiver
by a party of its rights under this Agreement must be written and signed by the
party waiving its rights. A party’s waiver of the other party’s breach of any
provision of this Agreement will not operate as a waiver of any other breach by
the breaching party.

 

  E. Assignment. The services to be rendered by Executive under this Agreement
are unique and personal. Accordingly, Executive may not assign any of
Executive’s rights or duties under this Agreement. Any such assignment or
attempted assignment shall be void.

 

  F. Amendment. This Agreement may be modified only through a written instrument
signed by all parties to this Agreement.

 

15



--------------------------------------------------------------------------------

  G. Severability. The provisions of this Agreement are severable. The
invalidity of any provision will not affect the validity of other provisions of
this Agreement.

 

  H. Governing Law and Venue. This Agreement will be governed by and construed
in accordance with Montana law, except to the extent that certain regulatory
matters may be governed by federal law. The parties must bring any legal
proceeding based on, arising out of, under or in connection with this Agreement
in Flathead County, Montana.

 

  I. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
will constitute one and the same instrument.

 

  J. Attorney Representation. Executive is aware that in any contract, including
this Agreement, the interests of the parties may conflict and that there may be
issues upon which only an attorney is qualified to advise. Executive
acknowledges that Executive was free to and was encouraged to retain an attorney
to thoroughly discuss all aspects of this Agreement. Executive further
acknowledges that Executive had an opportunity to read and review this Agreement
and that Executive is knowingly, voluntarily and of Executive’s own free will
entering into this Agreement.

We would appreciate it if you would return a signed copy of this Agreement to
Mick Blodnick no later than June 15, 2015.

 

Company: GLACIER BANCORP, INC. By:     /s/ Michael J. Blodnick Michael J.
Blodnick, Chief Executive Officer Date:     6/15/2015 Bank: GLACIER BANK By:
    /s/ Michael J. Blodnick Michael Blodnick, Chief Executive Officer Date:
    6/15/2015 Executive:

    /s/ Randall Chesler

Randall Chesler Date:     June 18, 2015

 

16